Sinkler, J.,
The evident intention of the testator as to the distribution of the principal of his estate was to give the status of primary takers to the children of Augustus C. Heaton and Rosalie Heaton Tows, although they belonged to a generation younger than the other primary takers. In attributing this intention to the testator, the learned Auditing *329Judge has carefully weighed the opposing contentions that were presented before him, and the able argument of counsel for the exceptants has not convinced us that any error exists in the adjudication.
The exceptions are, therefore, dismissed and the adjudication is confirmed absolutely.
Lamorelle, P. J., did not sit.